USCA11 Case: 19-11670     Date Filed: 04/25/2022   Page: 1 of 14




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-11670
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TRINI THOMAS, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 5:18-cr-00032-RBD-PRL-2
                   ____________________
USCA11 Case: 19-11670              Date Filed: 04/25/2022   Page: 2 of 14




2                             Opinion of the Court              19-11670

Before BRANCH, GRANT, and TJOFLAT, Circuit Judges.
TJOFLAT, Circuit Judge:
       Trini Thomas appeals his 120-month sentence for conspir-
acy to possess with intent to distribute fifty grams or more of actual
methamphetamine and one kilogram or more of heroin. He con-
tends that the District Court erred in (1) applying a two-level en-
hancement under U.S.S.G. § 2D1.1(b)(12) and (2) failing to apply
the safety valve of U.S.S.G § 5C1.2. Because of these errors,
Thomas argues, he was prejudiced by an improper calculation of
the guideline range even though the District Court applied a down-
ward variance. After careful review, we affirm Thomas’s sentence.
                                       I.
       On July 11, 2018, the Grand Jury for the U.S. District Court
for the Middle District of Florida returned a nine-count indictment
charging Trini Thomas and ten others with engaging in a conspir-
acy to possess with intent to distribute fifty grams or more of actual
methamphetamine and one kilogram or more of heroin, in viola-
tion of 21 U.S.C. § 846. Thomas was subsequently arrested in a mo-
tel room at the Sleep Inn in Leesburg, Florida, on July 12, 2018.
       In October of 2018, Thomas appeared before a magistrate
judge and entered a plea of guilty. Thomas admitted to having dis-
tributed methamphetamine and heroin at the direction of co-de-
fendant Charlie Harrison1 from early to mid-May of 2018 through

1
    Harris pled guilty as well.
USCA11 Case: 19-11670       Date Filed: 04/25/2022    Page: 3 of 14




19-11670               Opinion of the Court                       3

early July of 2018. He did so both by delivering drugs to various
customers and by serving customers at a “stash house” located on
Register Road in Fruitland Park, Florida. Thomas also admitted
that he had possessed a key to a backyard trailer in which the meth-
amphetamine and heroin were stored, that the key was found in
his hotel room upon his arrest, and that during the execution of a
federal search warrant on the stash house federal agents had found
thirteen firearms in the residence. Finally, although Thomas ad-
mitted to participating in the conspiracy, he refused to cooperate
against the other defendants.
        Before the sentencing hearing, the probation office prepared
a presentence investigation report (“PSR”). The PSR assigned a
base offense level of thirty-six because the offense involved be-
tween 30,000 and 90,000 kilograms of converted drug weight, pur-
suant to U.S.S.G § 2D1.1(a)(5) and (c)(2). Pursuant to U.S.S.G §
2D1.1(b)(1), the PSR added two levels because thirteen firearms
were found at the stash house and, pursuant to U.S.S.G §
2D1.1(b)(12), added two more levels after finding that Thomas had
maintained the Register Road stash house for the purpose of man-
ufacturing or distributing a controlled substance. In support of the
latter finding, the PSR noted that Thomas had possessed a key to
the drug trailer located in the backyard of the stash house. The
PSR then subtracted three levels for acceptance of responsibility
and assistance with the authorities, pursuant to U.S.S.G § 3E1.1(a)
and (b), yielding a total offense level of thirty-seven. Thomas had
only one prior conviction and therefore a criminal history score of
USCA11 Case: 19-11670              Date Filed: 04/25/2022         Page: 4 of 14




4                           Opinion of the Court                      19-11670

zero, placing him in a criminal history category of I. His total of-
fense level and criminal history score resulted in a guidelines range
of 210 to 262 months’ imprisonment, with a statutory minimum of
120 months pursuant to 21 U.S.C. § 846 and 21 U.S.C. §
841(b)(1)(A).
       Thomas made several objections to the PSR. 2 First, he ob-
jected to the enhancement under § 2D1.1(b)(1) for possession of a
firearm, arguing that he did not possess any firearms during the
conspiracy, that there were no firearms in the hotel room in which
he was arrested, and that he did not have a key to the stash house
where the firearms were found. Second, he objected to the two-
level enhancement for maintaining a premises to manufacture a
controlled substance, arguing that he did not own the stash house,
he did not reside there, and possessed a key only to the trailer, not
the house.3 Finally, Thomas argued that the PSR should have ac-
corded him safety valve relief under U.S.S.G. § 5C1.2 because he
met the criteria of that provision.4

2
 Thomas also filed a memorandum in which he argued that his personal back-
ground and employment history, including his status as the father of young
children, called for a downward departure or variance from the guideline
range.
3
 Thomas asserted that he had been living in a hotel for the nine months prior
to his arrest.
4
    Thomas’s argument for safety valve eligibility was concise:
          The Defendant is entitled to a two level reduction for “safety
          Valve”. The Defendant is a criminal history Category one and
USCA11 Case: 19-11670              Date Filed: 04/25/2022         Page: 5 of 14




19-11670                     Opinion of the Court                            5

        At his sentencing hearing, Thomas once again objected to
the sentencing enhancements, making substantially the same argu-
ments he had made when responding to the PSR. After listening
to arguments from both the Government and Thomas, the District
Court found that enhancements were proper both for possession
of a firearm and for maintenance of premises to manufacture a con-
trolled substance.
       We make note here of two discussions that took place dur-
ing the sentencing hearing. First, with respect to the District
Court’s finding that Thomas was subject to the premises enhance-
ment, Thomas’s counsel conceded that Thomas had lived at the
stash house for several months and asked the District Court if “it
[was] enough to satisfy the Court if [Thomas] was just there for a
small part [of the conspiracy]?” 5




          he meets all the requirements set out in 5C1.2 sentencing
          guidelines. The Defendant did not possess any weapon of [sic]
          firearms.


5
    During the sentencing hearing, counsel for the Government stated:
          I don’t think there’s any dispute that he was living there for a
          good portion of the conspiracy. He left that residence, it ap-
          pears, in late June, although there was one video clip that we
          showed from July 1st that he was accessing the trailer.
Thomas did not dispute these facts.
USCA11 Case: 19-11670             Date Filed: 04/25/2022         Page: 6 of 14




6                          Opinion of the Court                       19-11670

      Second, with respect to the firearm enhancement’s conse-
quences for Thomas’s eligibility for safety valve relief, Thomas’s
counsel stated:
        The only main thing that we were going to hopefully
        receive here today would be some relief from the
        safety valve. But as an officer of the court, I’m pretty
        sure that the ruling you just made [with respect to the
        firearm enhancement], according to one of the para-
        graphs of the safety valve provision, would preclude
        him from qualifying. But I don’t want to waive that
        objection because if for some reason the enhance-
        ment for the firearm is overturned, we do want to be
        able to argue later for a safety valve.
In response, the District Court stated:
        Absolutely. And you are correct. He’s disqualified for
        the safety valve in light of my ruling on the associa-
        tion of the firearm with the commission of the of-
        fense. But if I’m wrong about that, he would be safety
        valve eligible. 6


       The District Court then adopted the factual statements and
guideline calculations contained in the presentence report. The
guidelines’ recommendation was 210 to 262 months’ imprison-
ment, with five years of supervised release. Thomas requested 120


6
 As we will discuss in more detail shortly, the District Court did in fact err on
this point.
USCA11 Case: 19-11670        Date Filed: 04/25/2022     Page: 7 of 14




19-11670               Opinion of the Court                         7

months, the statutory minimum, based on the fact that he was a
first-time offender, a minor participant in the conspiracy, and in-
volved in good works in his community.
       The Government opposed Thomas’s request that he receive
the statutory minimum of 120 months, arguing that such a sen-
tence was
      not enough, because a 120-month sentence for a de-
      fendant like Mr. Thomas could be imposed on the
      drug amount alone without the factors of the pres-
      ence of firearms, without the factors of maintaining
      the premises for the purpose of distribution of con-
      trolled substances, which the Court found.
However, the Government did request that the Court impose a
downward variance in recognition of Thomas’s status as a first-
time offender. A sentence somewhere in the range of 144 to 156
months, the Government argued, would be appropriate.
        The Court sentenced Thomas to 120 months in prison and
five years of supervised release. Thomas now appeals, arguing that
the District Court erred in enhancing his sentence for maintaining
a drug premises under § 2D1.1(b)(12) and by denying safety valve
relief under § 5C1.2.
                                 II.
        We review a district court’s application of the guidelines de
novo and its findings of fact supporting its application of the guide-
lines for clear error. United States v. Mandhai, 375 F.3d 1243, 1247
USCA11 Case: 19-11670       Date Filed: 04/25/2022     Page: 8 of 14




8                      Opinion of the Court                19-11670

(11th Cir. 2004). We may affirm for any reason supported by the
record. Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th
Cir. 2007).
                                III.
                                 A.
        Section 2D1.1(b)(12) of the Guidelines adds a two-level en-
hancement “[i]f the defendant maintained a premises for the pur-
pose of manufacturing or distributing a controlled substance,” in-
cluding “storage of a controlled substance for the purpose of distri-
bution.” U.S.S.G. § 2D1.1(b)(12) cmt. n.17. Among the factors a
court should consider in determining whether § 2D1.1(b)(12) ap-
plies is “(A) whether the defendant held a possessory interest in
(e.g., owned or rented) the premises and (B) the extent to which
the defendant controlled access to, or activities at, the premises.”
U.S.S.G. § 2D1.1 cmt. n.17.
        “Where a defendant objects to the factual basis of his sen-
tence,” the Government bears the burden of establishing the dis-
puted fact. United States v. Bennett, 472 F.3d 825, 832 (11th Cir.
2006) (per curiam) (citing United States v. Sepulveda, 115 F.3d 882,
890 (11th Cir. 1997)). A defendant waives objections to the PSR,
however, if they are not specific and clear; unobjected-to factual
allegations in the PSR are admitted for sentencing purposes. See
id. at 832–34.
       Thomas argues that the District Court erred in concluding
that he qualified for a two-level enhancement under § 2D1.1(b)(12)
USCA11 Case: 19-11670         Date Filed: 04/25/2022      Page: 9 of 14




19-11670                Opinion of the Court                           9

because the Government failed to meet its burden in proving that
he maintained the Register Road “stash house.” More specifically,
although Thomas admits the house was maintained for the princi-
pal purpose of distributing drugs, he argues that the Government
failed to show Thomas himself maintained the stash house because
it failed to show he had lived in the home when drugs were distrib-
uted.
        We are not persuaded. Although Thomas’s counsel stated
that Thomas “did not live” at the Register Road house at the start
of the sentencing hearing, 7 he did not object when the Government
stated that there was not “any dispute that [Thomas] was living [at
the residence] for a good portion of the conspiracy[,]” from “late
April to late June.” Indeed, in response to the District Court’s rul-
ing on the premises enhancement, Thomas’s counsel stated that
the defense disputed only “one aspect of the ruling,” i.e., that “he
was a resident during the time of this entire conspiracy.” Counsel
then conceded that Thomas had lived at the Register Road resi-
dence when he asked the District Court if it was “enough to satisfy
the Court if he was just there for a small part?” Thomas therefore
implicitly withdrew his objection to the PSR’s finding that he had
lived at the Register Road residence during the conspiracy and ef-
fectively admitted that fact for sentencing purposes. See United
States v. Harris, 941 F.3d 1048, 1053 (11th Cir. 2019) (noting that a


7
 We note that when Thomas made this objection, he was responding specifi-
cally to the firearm enhancement, not the premises enhancement.
USCA11 Case: 19-11670             Date Filed: 04/25/2022         Page: 10 of 14




10                          Opinion of the Court                        19-11670

defendant’s waived objections are effectively admitted to the re-
cited facts for sentencing purposes) (citing Bennett, 472 F.3d at 832–
34).
       Because Thomas admitted that he lived in the residence dur-
ing a portion of the conspiracy, the District Court was entitled to
assume he had unfettered access to and control over the premises.
Notably, the fact that Thomas apparently moved out of the Regis-
ter Road residence sometime prior to the police’s seizure of the
drugs and firearms does not affect our analysis. Thomas did not
need to maintain the premises for the purposes of distributing
drugs for the entire conspiracy to be eligible for a sentencing en-
hancement under § 2D1.1(b)(12); he merely needed to do so for a
portion of the conspiracy. Thus, we find that the District Court did
not clearly err in finding Thomas maintained a residence for the
primary purpose of distributing drugs.
                                        B.
      The safety valve provision, U.S.S.G. § 5C1.2, provides for a
sentence crafted without regard to an otherwise-applicable statu-
tory minimum if the defendant meets certain criteria. 8 U.S.S.G.


8 A defendant is eligible for safety valve relief if (1) he does not have more than
one criminal history point; (2) he did not use violence or credible threats of
violence or possess a firearm or other dangerous weapon (or induce another
participant to do so) in connection with the offense; (3) the offense did not
result in death or serious bodily injury to another person; (4) the defendant
was not an organizer, leader, manager, or supervisor of others in the offense,
as determined under the sentencing guidelines and was not engaged in a
USCA11 Case: 19-11670           Date Filed: 04/25/2022         Page: 11 of 14




19-11670                   Opinion of the Court                              11

§ 5C1.2(a); see also 18 U.S.C. § 3553(f) (setting out the same re-
quirements). The defendant bears the burden of satisfying all the
criteria of § 5C1.2(a) by a preponderance of the evidence. United
States v. Carillo-Ayala, 713 F.3d. 82, 90 (11th Cir. 2013).
        Thomas argues that the District Court erred in concluding
that, by virtue of receiving a two-level firearm enhancement under
§ 2D1.1(b)(1), he was automatically disqualified for relief under §
5C1.2. Thomas further argues that, but for the District Court’s
finding on this point, he would have been eligible for safety valve
relief. Thomas is correct as to the first point, but not to the second.
       The District Court did err when it concluded that an en-
hancement under § 2D1.1(b)(1) necessarily barred Thomas from
safety valve relief. As we have previously explained, “not all de-
fendants who receive the [firearm] enhancement under §
2D1.1(b)(1) are precluded from relief under [the safety valve].” Id.
at 91. A defendant who receives a firearm enhancement under §
2D1.1(b)(1) can still secure safety valve relief if he shows that it is
more likely than not that the possession of the firearm was not in
connection with the offense. See id.




continuing criminal enterprise, as defined in 21 U.S.C. § 848; and (5) not later
than the time of the sentencing hearing, the defendant has truthfully provided
to the Government all information and evidence the defendant has concerning
the offense or offenses that were part of the same course of conduct or a com-
mon scheme or plan. U.S.S.G. § 5C1.2(a)(1)–(5).
USCA11 Case: 19-11670            Date Filed: 04/25/2022        Page: 12 of 14




12                          Opinion of the Court                     19-11670

       The District Court’s error on this point, however, did not
relieve Thomas of his burden to show, by a preponderance of the
evidence, that he met each of the five safety valve criteria. 9 This
necessarily included showing that, “not later than the time of the
sentencing hearing” he had provided truthful and complete infor-
mation “concerning the offense” for which he was charged.
U.S.S.G. § 5C1.2(a)(5). A review of the record makes clear that
Thomas did not and could not make such a showing because, as
his counsel admitted during the sentencing hearing, 10 Thomas re-
fused to share any information regarding the drug operation with
the Government, with his lawyer stating that:
          I wanted the Court to know something that’s very
          important in this case, is that Mr. Thomas did not end


9
  The record shows that Thomas’s counsel also incorrectly believed that a de-
fendant who receives a firearm enhancement under § 2D1.1(b)(1) is automat-
ically precluded from safety valve relief. Once the District Court made its rul-
ing as to the firearm enhancement, Thomas’s counsel simply folded up shop
on the issue of the safety valve and presented no evidence showing why
Thomas met each of the criteria under § 5C1.2. The Court’s ruling as to one
of the criteria for safety valve relief, however, did not relieve Thomas of his
burden to show why he met each of the other four.
10
     Thomas also admitted in his sentencing memorandum that he
          did not cooperate against other Defendants due to safety con-
          cerns for himself and his family. The Defendant knew he
          would be going to prison and did not want to go there and
          have to fight the entire time, because of cooperating.
USCA11 Case: 19-11670            Date Filed: 04/25/2022         Page: 13 of 14




19-11670                   Opinion of the Court                               13

        up dealing with what’s commonly known as a proffer
        or a substantial assistance package. And it was af-
        forded to him . . . . He’d done everything he thought
        he could do as best that he could, but he did not want
        to talk about other people.
While § 5C1.2(a)(5) does not bar a defendant from safety valve re-
lief if he has no information to share,11 it is clear it requires a de-
fendant to share what information he does have. Indeed, we have
previously held that a drug defendant’s obligation to provide full
disclosure includes any “information relating to the involvement
of others and to the chain of the narcotics distribution.” United
States v. Cruz, 106 F.3d 1553, 1557 (11th Cir. 1997). Because
Thomas chose not to provide the Government with all of the in-
formation he had concerning the drug operation and his co-con-
spirators, he failed to satisfy § 5C1.2(a)(5). Thus, regardless of the
District Court’s error, Thomas was not eligible for safety valve re-
lief.
                                  IV.
       For the foregoing reasons, the District Court’s sen-
tence is



11
  Section 5C1.2(a)(5) states that the “fact that the defendant has no relevant or
useful other information to provide or that the Government is already aware
of the information shall not preclude a determination by the court that the
defendant has complied with” the requirement to provide truthful and com-
plete information.
USCA11 Case: 19-11670   Date Filed: 04/25/2022   Page: 14 of 14




14                 Opinion of the Court              19-11670

      AFFIRMED.